EXHIBIT 10.68      Master Confirmation—Uncollared Accelerated Share Repurchase

 

JPMorgan Chase Bank, National Association P.O. Box 161 60 Victoria Embankment
London EC4Y 0JP England

 

      October 31, 2013 To: Corning Incorporated     One Riverfront Plaza    
Corning, NY 14831     Attention: Robert Vanni, Assistant Treasurer, Corporate
Finance     Telephone No.: (607) 974-8023     Facsimile No.: (607) 974-4375  

 

Re:   Master Confirmation—Uncollared Accelerated Share Repurchase

 

This master confirmation (this “Master Confirmation”), dated as of October 31,
2013, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and Corning Incorporated, a New York
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

 

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions.

 

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

 

CORNING INCORPORATED - 2013 Form 10-K1

 



If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.

 

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

  General Terms.                           Trade Date:   For each Transaction,
as set forth in the related Supplemental Confirmation.                   Buyer:
  Counterparty                   Seller:   JPMorgan                   Shares:  
The common stock of Counterparty, par value USD 0.50 per share (Exchange symbol
“GLW”).                   Exchange:   The New York Stock Exchange              
    Related Exchange(s):   All Exchanges.                   Prepayment/Variable
Obligation:   Applicable                   Prepayment Amount:   For each
Transaction, as set forth in the related Supplemental Confirmation.            
      Prepayment Date:   For each Transaction, as set forth in the related
Supplemental Confirmation.                   Contract Fee:   For each
Transaction, as set forth in the related Supplemental Confirmation. On the
Prepayment Date, Buyer shall pay Seller an amount in USD equal to the Contract
Fee in immediately available funds by wire transfer to an account specified by
Seller.   Valuation.                           VWAP Price:   For any Exchange
Business Day, the volume-weighted average price at which the Shares trade as
reported in the composite transactions for United States exchanges and quotation
systems, during the regular trading session for the Exchange on such Exchange
Business Day, excluding (i) trades that do not settle regular way, (ii) opening
(regular way) reported trades in the consolidated system on such Exchange
Business Day, (iii) trades that occur in the last ten minutes before the
scheduled close of trading on the Exchange on such Exchange Business Day and ten
minutes before the scheduled close of the primary trading in the market where
the trade is effected, and (iv) trades on such Exchange Business Day that do not
satisfy the requirements of Rule 10b-18(b)(3) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), as determined in good faith by the
Calculation Agent (all such trades other than any trades described in clauses
(i) to (iv) above, “Rule 10b-18 Eligible Transactions”). Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “GLW US
<Equity> AQR SEC” (or any successor thereto), in its judgment, for such Exchange
Business Day to determine the VWAP Price.                   Forward Price:   For
each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.                   Exchange Business Day:   As
set forth in the Equity Definitions; provided that any Excluded Days for a
Transaction shall not be Exchange Business Days for such Transaction.          
        Excluded Days:   For each Transaction, as set forth in the related
Supplemental Confirmation.                   Forward Price Adjustment Amount:  
For each Transaction, as set forth in the related Supplemental Confirmation.    
              Calculation Period:   For each Transaction, the period from, and
including, the Calculation Period Start Date for such Transaction to, and
including, the Termination Date for such Transaction.                  
Calculation Period Start Date:   For each Transaction, as set forth in the
related Supplemental Confirmation.                   Termination Date:   For
each Transaction, the Scheduled Termination Date for such Transaction; provided
that JPMorgan shall have the right to designate any Exchange Business Day on or
after the First Acceleration Date to be the Termination Date for all of such
Transaction (an “Accelerated Termination Date”) by delivering notice (an
“Acceleration Notice”) to Counterparty of any such designation prior to 5:00
p.m. (New York City time) on the Exchange Business Day immediately following the
designated Accelerated Termination Date.

 

CORNING INCORPORATED - 2013 Form 10-K2

 



      Scheduled Termination Date:   For each Transaction, as set forth in the
related Supplemental Confirmation, subject to postponement as provided in
“Valuation Disruption” below.                   First Acceleration Date:   For
each Transaction, as set forth in the related Supplemental Confirmation.        
          Valuation Disruption:   The definition of “Market Disruption Event” in
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“at any time during the one-hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and inserting the words “at any time on any Scheduled
Trading Day during the Calculation Period or Settlement Valuation Period” after
the word “material,” in the third line thereof.                       Section
6.3(d) of the Equity Definitions is hereby amended by deleting the remainder of
the provision following the term “Scheduled Closing Time” in the fourth line
thereof.                       Notwithstanding anything to the contrary in the
Equity Definitions, if a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 Eligible Transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.                       If a
Disrupted Day occurs during the Calculation Period for any Transaction or the
Settlement Valuation Period for any Transaction, as the case may be, and each of
the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.               Settlement
Terms.                           Settlement Procedures:   For each Transaction:
                      (i) if the Number of Shares to be Delivered for such
Transaction is positive, Physical Settlement shall be applicable to such
Transaction; provided that JPMorgan does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by JPMorgan to Counterparty under any Transaction; or  
                      (ii) if the Number of Shares to be Delivered for such
Transaction is negative, then the Counterparty Settlement Provisions in Annex A
hereto shall apply to such Transaction                     Number of Shares to
be Delivered:   For each Transaction, a number of Shares (rounded down to the
nearest whole number) equal to (a)(i) the Prepayment Amount for such
Transaction, divided by (ii)(A) the Forward Price for such Transaction minus (B)
the Forward Price Adjustment Amount for such Transaction, minus (b) the number
of Initial Shares for such Transaction; provided that if the result of the
calculation in clause (a)(ii) is equal to or less than the Floor Price for such
Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if clause (a)(ii) were replaced with “(ii) the Floor
Price for such Transaction”. For the avoidance of doubt, if the Forward Price
Adjustment Amount for any Transaction is a negative number, clause (a)(ii) of
the immediately preceding sentence shall be equal to (A) the Forward Price for
such Transaction, plus (B) the absolute value of the Forward Price Adjustment
Amount.

 

CORNING INCORPORATED - 2013 Form 10-K3

 





      Floor Price:   For each Transaction, as set forth in the related
Supplemental Confirmation.                   Excess Dividend Amount:   For the
avoidance of doubt, all references to the Excess Dividend Amount shall be
deleted from Section 9.2(a)(iii) of the Equity Definitions.                  
Settlement Date:   For each Transaction, if the Number of Shares to be Delivered
for such Transaction is positive, the date that is one Settlement Cycle
immediately following the Termination Date for such Transaction.                
  Settlement Currency:   USD                   Initial Share Delivery:   For
each Transaction, JPMorgan shall deliver a number of Shares equal to the Initial
Shares for such Transaction to Counterparty on the Initial Share Delivery Date
for such Transaction in accordance with Section 9.4 of the Equity Definitions,
with such Initial Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4.                   Initial Share Delivery Date:  
For each Transaction, as set forth in the related Supplemental Confirmation.    
              Initial Shares:   For each Transaction, as set forth in the
related Supplemental Confirmation.               Share Adjustments.            
       

 

 

    Potential Adjustment Event:   In addition to the events described in Section
11.2(e) of the Equity Definitions, it shall constitute an additional Potential
Adjustment Event if (x) the Scheduled Termination Date for any Transaction is
postponed pursuant to “Valuation Disruption” above (including, for the avoidance
of doubt, pursuant to Section 7 hereof), (y) a Regulatory Disruption as
described in Section 7 occurs or (z) a Disruption Event occurs. In the case of
any event described in clause (x), (y) or (z) above occurs, the Calculation
Agent may, in its commercially reasonable discretion, adjust any relevant terms
of such Transaction as necessary to preserve as nearly as practicable the fair
value of such Transaction to JPMorgan prior to such postponement, Regulatory
Disruption or Disruption Event, as the case may be.            

 

 

    Excess Dividend:   For any calendar quarter, any dividend or distribution on
the Shares with an ex-dividend date occurring during such calendar quarter
(other than any dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or any
Extraordinary Dividend) (a “Dividend”) the amount or value of which per Share
(as determined by the Calculation Agent), when aggregated with the amount or
value (as determined by the Calculation Agent) of any and all previous Dividends
with ex-dividend dates occurring in the same calendar quarter, exceeds the
Ordinary Dividend Amount. “Extraordinary Dividend” means the per Share cash
dividend or distribution, or a portion thereof, declared by Counterparty on the
Shares that is classified by the board of directors of Counterparty as an
“extraordinary” dividend.                   Consequences of Excess Dividend:  
The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall, at JPMorgan’s election in its sole discretion, either
(x) constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction or (y) result in an adjustment, by the Calculation Agent,
to the Floor Price as the Calculation Agent determines appropriate to preserve
the fair value of such Transaction after taking into account such Excess
Dividend.                   Ordinary Dividend Amount:   For each Transaction, as
set forth in the related Supplemental Confirmation.                   Method of
Adjustment:   Calculation Agent Adjustment                   Early Ordinary
Dividend Payment:   For each Transaction, if an ex-dividend date for any
Dividend that is not (x) an Excess Dividend, (y) a dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions and (z) an Extraordinary Dividend, occurs during any calendar
quarter occurring (in whole or in part) during the Relevant Dividend Period for
such Transaction and is prior to the Scheduled Ex-Dividend Date for such
Transaction for the relevant calendar quarter (as determined by the Calculation
Agent), the Calculation Agent shall make such adjustment to the exercise,
settlement, payment or any other terms of the relevant Transaction as the
Calculation Agent determines appropriate to preserve the fair value of such
Transaction after taking into account such Dividend.                   Scheduled
Ex-Dividend Dates:   For each Transaction, as set forth in the related
Supplemental Confirmation for each calendar quarter.                   Relevant
Dividend Period:   For each Transaction, the period from, and including, the
Trade Date for such Transaction to, and including, the Relevant Dividend Period
End Date for such Transaction.

 

CORNING INCORPORATED - 2013 Form 10-K4

 



      Relevant Dividend Period End Date:   For each Transaction, if the Number
of Shares to be Delivered for such Transaction is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date for such
Transaction.                 Extraordinary Events.                              
Consequences of Merger Events:                         (a)  Share-for-Share:  
Cancellation and Payment                     (b) Share-for-Other:   Cancellation
and Payment                     (c) Share-for-Combined:   Cancellation and
Payment              

 

 

    Tender Offer:   Applicable; provided that (a) Section 12.1(l) of the Equity
Definitions shall be amended (i) by deleting the parenthetical in the fifth line
thereof, (ii) by replacing “that” in the fifth line thereof with “whether or not
such announcement” and (iii) by adding immediately after the words “Tender
Offer” in the fifth line thereof “, and any publicly announced change or
amendment to such an announcement (including, without limitation, the
announcement of an abandonment of such intention)” and (b) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”            
        Consequences of Tender Offers:                         (a)
Share-for-Share:   Cancellation and Payment                     (b)
Share-for-Other:   Cancellation and Payment                     (c)
Share-for-Combined:   Cancellation and Payment                    
Nationalization, Insolvency or
Delisting:   Cancellation and Payment; provided that in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall be deemed to be the Exchange.                    
Additional Disruption Events:                         (a) Change in Law:  
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.                     (b) Failure to
Deliver:   Applicable                     (c) Insolvency Filing:   Applicable  
                  (d) Loss of Stock Borrow:   Applicable                      
Maximum Stock Loan Rate:   For each Transaction, as set forth in the related
Supplemental Confirmation.                       Hedging Party:   JPMorgan      
                Determining Party:   JPMorgan                     (e) Increased
Cost of Stock Borrow:   Applicable                       Initial Stock Loan
Rate:   For each Transaction, as set forth in the related Supplemental
Confirmation.                       Hedging Party:   JPMorgan                  
    Determining Party:   JPMorgan                     Hedging Adjustments:   For
the avoidance of doubt, whenever the Calculation Agent is called upon to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent shall make
such adjustment by reference to the effect of such event on JPMorgan, assuming
that JPMorgan maintains a commercially reasonable Hedge Position.              
      Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:   Applicable

 

CORNING INCORPORATED - 2013 Form 10-K5

 



2. Calculation Agent. JPMorgan, acting in good faith and in a commercially
reasonable manner, and whose determinations and calculations will be binding in
the absence of manifest error. If an Event of Default has occurred and is
continuing with respect to JPMorgan, then the Counterparty will act as
Calculation Agent or will appoint a third party to act as Calculation Agent.

 

3. Account Details.       (a) Account for payments to Counterparty:          
Bank: JPMorgan Chase Bank, NA     ABA#: 021000021     Acct No.: XXXXX6911    
Beneficiary: Corning Incorporated     Account for delivery of Shares to
Counterparty:     DTC 50108

 

  (b) Account for payments to JPMorgan:           Bank: JPMorgan Chase Bank,
N.A.     ABA#: 021000021     Acct No.: XXXXX7979     Beneficiary: JPMorgan Chase
Bank, N.A. New York     Ref: Derivatives     Account for delivery of Shares to
JPMorgan:     DTC 0060

 

4. Offices.       (a) The Office of Counterparty for each Transaction is:
Inapplicable, Counterparty is not a Multibranch Party.         (b) The Office of
JPMorgan for each Transaction is: London     JPMorgan Chase Bank, National
Association     London Branch     P.O. Box 161     60 Victoria Embankment    
London EC4Y 0JP     England  

 

5. Notices.       (a) Address for notices or communications to Counterparty:    
      Corning Incorporated     Attention: Robert P. Vanni     Telephone No.:
607-974-8023     Facsimile No.: 607-974-4375     Email Address:
vannirp@corning.com           (b) Address for notices or communications to
JPMorgan:           JPMorgan Chase Bank, National Association     EDG Marketing
Support     Email: edg_notices@jpmorgan.com    
edg_ny_corporate_sales_support@jpmorgan.com             With a copy to:        
  Attention: Brian Lehman     Title: Managing Director     Telephone No: (212)
622-6451     Email Address: brian.d.lehman@jpmorgan.com

 

CORNING INCORPORATED - 2013 Form 10-K 6

 



6.Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:            
(i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).             (ii) Each party acknowledges
that the offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(2) thereof. Accordingly, each party represents and
warrants to the other that (A) it has the financial ability to bear the economic
risk of its investment in each Transaction and is able to bear a total loss of
its investment, (B) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (C) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.           (b) Additional Representations, Warranties and
Covenants of Counterparty. In addition to the representations, warranties and
covenants in the Agreement, Counterparty represents, warrants and covenants to
JPMorgan that:             (i) As of the Trade Date for each Transaction
hereunder, (A) such Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program, and (B) there is no
internal policy of Counterparty, whether written or oral, that would prohibit
Counterparty from entering into any aspect of such Transaction, including,
without limitation, the purchases of Shares to be made pursuant to such
Transaction.             (ii) As of the Trade Date for each Transaction
hereunder, the purchase or writing of such Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.             (iii) As of the Trade Date for each Transaction hereunder, it
is not entering into such Transaction, in each case (A) on the basis of, and is
not aware of, any material non-public information regarding Counterparty or the
Shares, (B) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer in violation of the Exchange Act or (C) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).      
      (iv) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.             (v) As of the Trade Date for each Transaction hereunder,
Counterparty is in compliance with its reporting obligations under the Exchange
Act and its most recent Annual Report on Form 10-K, together with all reports
filed by it through the Trade Date pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.             (vi) Counterparty shall
report each Transaction as required under the Exchange Act and the rules and
regulations thereunder.             (vii) The Shares are not, and Counterparty
will not cause the Shares to be, subject to a “restricted period” (as defined in
Regulation M promulgated under the Exchange Act) at any time during any
Regulation M Period (as defined below) for any Transaction unless Counterparty
has provided written notice to JPMorgan of such restricted period not later than
the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; Counterparty acknowledges that any such notice may cause a
Disrupted Day to occur pursuant to Section 0 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 0 below. Counterparty is not currently contemplating any
“distribution” (as defined in Regulation M promulgated under the Exchange Act)
of Shares, or any security for which Shares are a “reference security” (as
defined in Regulation M promulgated under the Exchange Act), other than the
issuance of a new series of preferred stock to be designated as Fixed Rate
Cumulative Convertible Preferred Stock, Series A, par value $100 per share (the
“Preferred Stock”) as described in Counterparty’s report on Form 8-K dated
October 25, 2013. “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 0 is applicable
to such Transaction, the date on which all deliveries owed pursuant to Section 0
have been made.             (viii) As of the Trade Date, the Prepayment Date,
the Initial Share Delivery Date, the Settlement Date, any Cash Settlement
Payment Date and any Settlement Method Election Date for each Transaction,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.             (ix)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.             (x) Counterparty has not
entered, and will not enter, into any repurchase transaction with respect to the
Shares (or any security convertible into or exchangeable for the

 

CORNING INCORPORATED - 2013 Form 10-K 7

 



      Shares) (including, without limitation, any agreements similar to the
Transactions described herein), except with JPMorgan or any of its affiliates,
where any initial hedge period, calculation period, relevant period, settlement
valuation period or seller termination purchase period (each however defined) in
such other transaction will overlap at any time (including, without limitation,
as a result of extensions in such initial hedge period, calculation period,
relevant period, settlement valuation period or seller termination purchase
period as provided in the relevant agreements) with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation. In the event that the
initial hedge period, relevant period, calculation period or settlement
valuation period in any other transaction overlaps with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation as a result of any
postponement of the Scheduled Termination Date or extension of the Settlement
Valuation Period pursuant to “Valuation Disruption” above or any analogous
provision in such other transaction, Counterparty shall promptly amend such
other transaction to avoid any such overlap.             (xi) Counterparty
shall, at least one day prior to the first day of the Calculation Period, the
Settlement Valuation Period, if any, or the Seller Termination Purchase Period,
if any, for any Transaction, notify JPMorgan of the total number of Shares
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception set forth in paragraph (b)(4) of Rule 10b-18 under the Exchange Act
(“Rule 10b-18”) by or for Counterparty or any of its “affiliated purchasers” (as
defined in Rule 10b-18) during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth in Schedule B hereto.            
(xii) As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).           (c) Additional
Representations, Warranties and Covenants of JPMorgan. In addition to the
representations, warranties and covenants in the Agreement, JPMorgan represents,
warrants and covenants to Counterparty that it has implemented policies and
procedures, taking into consideration the nature of its business, reasonably
designed to ensure that individuals making investment decisions related to any
Transaction would not violate the laws prohibiting trading on the basis of
material nonpublic information regarding Issuer.      

7. Regulatory Disruption. In the event that JPMorgan concludes, in its good
faith and commercialy reasonable discretion based on the advice of counsel that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan, and provided that such policies or procedures are related
to legal or regulatory issues and are generally applicable in similar situations
and applied to any Transaction hereunder in a non-discriminatory manner), for it
to refrain from or decrease any market activity on any Scheduled Trading Day or
Days during the Calculation Period or, if applicable, the Settlement Valuation
Period, JPMorgan may by written notice to Counterparty elect to deem that a
Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.

 

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that:         (a) Counterparty is entering into this Master Confirmation and
each Transaction hereunder in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or
any other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).         (b) During the
Calculation Period and the Settlement Valuation Period, if any, for any
Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, JPMorgan (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction. The timing of such
transactions by JPMorgan, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.         (c)
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether JPMorgan (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether JPMorgan (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.  
      (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.        
(e) Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 0) to any employee of JPMorgan or JPMS, other than
as set forth in the Communications Procedures attached as Annex C hereto.      
9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly purchase any Shares (including by
means of a derivative instrument), listed contracts on the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares (including,
without limitation, any Rule 10b-18 purchases of blocks (as defined in Rule
10b-18)) during any Relevant Period, any Settlement Valuation Period (if
applicable) or any Seller Termination Purchase Period (if applicable) except
through JPMorgan or an Affiliate of JPMorgan, and, if JPMorgan is requested to
make

 

CORNING INCORPORATED - 2013 Form 10-K 8

 



  any such purchases, JPMorgan will endeavor in good faith and in a commercially
reasonable manner to fulfill such request, taking into account such factors as
it deems appropriate at such time in light of this Transaction and existing
liquidity conditions at such time.         10. Special Provisions for Merger
Transactions. Notwithstanding anything to the contrary herein or in the Equity
Definitions:           (a) Counterparty agrees that it:             (i) will not
during the period commencing on the Trade Date for any Transaction and ending on
the last day of the Relevant Period or, if applicable, the later of the last day
of the Settlement Valuation Period and the last day of the Seller Termination
Purchase Period, for such Transaction make, or to the extent it is within its
reasonable control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Merger Announcement”) unless such Merger Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;             (ii) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange) notify
JPMorgan following any such Merger Announcement that such Merger Announcement
has been made; and             (iii) shall promptly (but in any event prior to
the next opening of the regular trading session on the Exchange) provide
JPMorgan with written notice specifying (i) Counterparty’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date of any Merger Transaction or
potential Merger Transaction that were not effected through JPMorgan or its
Affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date of any Merger Transaction or potential Merger
Transaction. Such written notice shall be deemed to be a certification by
Counterparty to JPMorgan that such information is true and correct. In addition,
Counterparty shall promptly notify JPMorgan of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.           (b) Counterparty acknowledges that any such Merger
Announcement or delivery of a notice with respect thereto may cause the terms of
any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 0 above.           (c) Upon the
occurrence of any Merger Announcement (whether made by Counterparty or a third
party), JPMorgan in its sole discretion may (i) make commercially reasonable
adjustments to the terms of any Transaction including, without limitation, the
Scheduled Termination Date or the Forward Price Adjustment Amount, and/or
suspend the Calculation Period and/or any Settlement Valuation Period or (ii)
treat the occurrence of such Merger Announcement as an Additional Termination
Event with Counterparty as the sole Affected Party and the Transactions
hereunder as the Affected Transactions and with the amount under Section 6(e) of
the Agreement determined taking into account the fact that the Calculation
Period or Settlement Valuation Period, as the case may be, had fewer Scheduled
Trading Days than originally anticipated.

 

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:  
        (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Number of Shares to be Delivered
for such Transaction shall be determined as if clause (a)(ii) of the definition
thereof were replaced with “(ii) the Forward Price for such Transaction.” If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement. If the Number of
Shares to be Delivered for any settlement of any Transaction is a negative
number, then the terms of the Counterparty Settlement Provisions in Annex A
hereto shall apply.         (b) “Acquisition Transaction Announcement” means (i)
the announcement of an Acquisition Transaction or an event that, if consummated,
would result in an Acquisition Transaction, (ii) an announcement that
Counterparty or any of its subsidiaries has entered into an agreement, a letter
of intent or an understanding designed to result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, (iv) any other announcement that in the reasonable
judgment of the Calculation Agent is reasonably likely to result in an
Acquisition Transaction, or (v) any announcement of any change or amendment to
any previous Acquisition Transaction Announcement (including any announcement of
the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention). For the avoidance of
doubt, announcements as used in the definition of Acquisition Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.           (c) “Acquisition Transaction” means (i) any Merger Event
(for purposes of this definition the definition of Merger Event shall be read
with the references therein to “100%” being replaced by “15%” and references to
“50%” being replaced by “75%” and without reference to the clause beginning
immediately following the definition of Reverse Merger therein to the end of
such definition), Tender Offer or Merger Transaction or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction with respect to Counterparty, (iv) any acquisition by Counterparty
or any of its subsidiaries where the aggregate consideration transferable by
Counterparty or its subsidiaries exceeds 50% of the market capitalization of
Counterparty, (v) any lease, exchange, transfer, disposition (including, without
limitation, by way of spin-off or distribution) of assets (including, without
limitation, any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).         12. Acknowledgments.           (a) The parties hereto intend
for:             (i) each Transaction to be a “securities contract” as defined
in Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the

 

CORNING INCORPORATED - 2013 Form 10-K 9

 



      Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;             (ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;             (iii) a party’s right to liquidate,
terminate or accelerate any Transaction, net out or offset termination values or
payment amounts, and to exercise any other remedies upon the occurrence of any
Event of Default or Termination Event under the Agreement with respect to the
other party or any Extraordinary Event that results in the termination or
cancellation of any Transaction to constitute a “contractual right” (as defined
in the Bankruptcy Code); and             (iv) all payments for, under or in
connection with each Transaction, all payments for the Shares (including, for
the avoidance of doubt, payment of the Prepayment Amount) and the transfer of
such Shares to constitute “settlement payments” and “transfers” (as defined in
the Bankruptcy Code).           (b) Counterparty acknowledges that:            
(i) during the term of any Transaction, JPMorgan and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;             (ii)
JPMorgan and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;             (iii) JPMorgan shall make its own
determination as to whether, when or in what manner any hedging or market
activities in Counterparty’s securities shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the Forward Price and the VWAP Price;             (iv) any market activities
of JPMorgan and its Affiliates with respect to the Shares may affect the market
price and volatility of the Shares, as well as the Forward Price and VWAP Price,
each in a manner that may be adverse to Counterparty; and             (v) each
Transaction is a derivatives transaction in which it has granted JPMorgan an
option; JPMorgan may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.        

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14. Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Counterparty’s control), if either party would owe any amount to the
other party pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 0); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to JPMorgan, in writing on the date it notifies JPMorgan
of such election, that, as of such date, Counterparty is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If delivery of Shares or
Alternative Delivery Units, as the case may be, pursuant to this Section 15 is
to be made by Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply
as if (A) such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty. For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply. If delivery of Shares or Alternative Delivery Units, as the
case may be, is to be made by JPMorgan pursuant to this Section 0, the period
during which JPMorgan purchases Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 0 shall be referred to as the
“Seller Termination Purchase Period”.

 

CORNING INCORPORATED - 2013 Form 10-K 10

 



 

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, JPMorgan may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
or (ii) the price at which one or more market participants would offer to sell
to the Seller a block of shares of Common Stock equal in number to the Seller’s
hedge position in relation to the Transaction. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 0, such Shares or
Alternative Delivery Units shall be delivered on a date selected by JPMorgan as
promptly as practicable.       16. Limit on Beneficial Ownership.
Notwithstanding anything to the contrary in this Master Confirmation,
Counterparty acknowledges and agrees that, on any day, JPMorgan shall not be
obligated to receive from Counterparty any Shares, and Counterparty shall not be
entitled to deliver to JPMorgan any Shares, to the extent (but only to the
extent) that after such transactions JPMorgan’s ultimate parent entity would
directly or indirectly “beneficially own” (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time on such day in excess of 8% of
the outstanding Shares. Any purported receipt of Shares shall be void and have
no effect to the extent (but only to the extent) that after such receipt,
JPMorgan’s ultimate parent entity would directly or indirectly so beneficially
own in excess of 8% of the outstanding Shares. If, on any day, any receipt of
Shares by JPMorgan is not effected, in whole or in part, as a result of this
Section 0, Counterparty’s obligations to deliver such Shares shall not be
extinguished and any such delivery shall be effected over time by Counterparty
as promptly as JPMorgan determines, such that after any such delivery,
JPMorgan’s ultimate parent entity would not directly or indirectly beneficially
own in excess of 8% of the outstanding Shares.       17. Maximum Share Delivery.
Notwithstanding anything to the contrary in this Master Confirmation, in no
event shall JPMorgan be required to deliver any Shares, or any Shares or other
securities comprising Alternative Delivery Units, in respect of any Transaction
in excess of the Maximum Number of Shares set forth in the Supplemental
Confirmation for such Transaction.       18. Additional Termination Events.    
    (a) Notwithstanding anything to the contrary in Section 6 of the Agreement,
if a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if the closing price of the Shares on the
Exchange for any two consecutive Exchange Business Days falls below such
Termination Price and for the purposes of the Agreement, such second consecutive
Exchange Business Day will be the “Early Termination Date”         (b) Upon
declaration of an Extraordinary Dividend by Counterparty’s Board of Directors
that has an ex-dividend date during the period commencing on the Trade Date and
ending of the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period with Counterparty as the sole Affected Party.

 

19.Non-confidentiality. Notwithstanding any provision in this Master
Confirmation to the contrary, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of any Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

20. Counterparty Indemnification. Counterparty agrees to indemnify and hold
harmless JPMorgan and its officers, directors, employees, Affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses, claims, damages and liabilities, joint or several
(collectively, “Obligations”), to which an Indemnified Person may become subject
arising out of or attributable to: (a) any breach by Counterparty of its
obligations under this Master Confirmation; (b) the incorrectness or inaccuracy
of any of Counterparty’s representations or warranties; or (c) any violation by
Counterparty of applicable laws or regulations relating to this Master
Confirmation or any Transaction, or any claim, litigation, investigation or
proceeding relating thereto, regardless of whether any of such Indemnified
Person is a party thereto, and to reimburse, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing; provided, however, that Counterparty shall not
have any liability to any Indemnified Person to the extent that such Obligations
(a) are finally determined by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person (and
in such case, such Indemnified Person shall promptly return to Counterparty any
amounts previously expended by Counterparty hereunder) or (b) are trading losses
incurred by JPMorgan as part of its purchases or sales of Shares pursuant to
this Master Confirmation or any Supplemental Confirmation (unless such trading
losses are a direct result of the breach of any agreement, term or covenant
herein).       21. Assignment and Transfer. Notwithstanding anything to the
contrary in the Agreement, JPMorgan may assign any of its rights or duties
hereunder to any one or more of its Affiliates without the prior written consent
of Counterparty. Notwithstanding any other provision in this Master Confirmation
to the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, JPMorgan may
designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform JPMorgan’s obligations in
respect of any Transaction and any such designee may assume such obligations.
JPMorgan may assign the right to receive Settlement Shares to any third party
who may legally receive Settlement Shares. JPMorgan shall be discharged of its
obligations to Counterparty only to the extent of any such performance. For the
avoidance of doubt, JPMorgan hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of JPMorgan’s obligations in respect of
any Transaction are not completed by its designee, JPMorgan shall be obligated
to continue to perform or to cause any other of its designees to perform in
respect of such obligations.       22. Amendments to the Equity Definitions.    
  (a) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

CORNING INCORPORATED - 2013 Form 10-K 11

 



  (b) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:      
      (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and             (ii) replacing the phrase “neither the Non-Hedging Party nor the
Lending Party lends Shares” with the phrase “such Lending Party does not lend
Shares” in the penultimate sentence.           (c) Section 11.2(e) of the Equity
Definitions is hereby amended by (i) deleting item (v) in its entirety and (ii)
inserting the words “(other than the issuance by the Counterparty of the
Preferred Stock)” after the word “event” in item (vii).         (d) Section
12.9(b)(v) of the Equity Definitions is hereby amended by:             (i)
deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other” and (ii) deleting clause (X) in the final sentence.

 

23. Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that
neither this Master Confirmation nor any Supplemental Confirmation is intended
to convey to JPMorgan rights against Counterparty with respect to any
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit JPMorgan’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to any Transaction; provided further that nothing herein
shall limit or shall be deemed to limit JPMorgan’s rights in respect of any
transactions other than any Transaction.     24. Wall Street Transparency and
Accountability Act. In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, nor any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the date of this Master Confirmation, shall limit or
otherwise impair either party’s otherwise applicable rights to terminate,
renegotiate, modify, amend or supplement any Supplemental Confirmation, this
Master Confirmation or the Agreement, as applicable, arising from a termination
event, force majeure, illegality, increased costs, regulatory change or similar
event under any Supplemental Confirmation, this Master Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, without
limitation, rights arising from Change in Law, Loss of Stock Borrow, Increased
Cost of Stock Borrow, or Illegality).     25. Role of Agent. Each party agrees
and acknowledges that (a) JPMS, an Affiliate of JPMorgan, has acted solely as
agent and not as principal with respect to this Master Confirmation and each
Transaction and (b) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of any Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under any
Transaction. JPMS is authorized to act as agent for JPMorgan.     26. Waiver of
Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.     27. Counterparts. This Master Confirmation may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

  Very truly yours,       J.P. MORGAN SECURITIES LLC, as agent for JPMorgan
Chase Bank, National Association         By: /s/ Brian Lehman   Authorized
Signatory   Name:  Brian Lehman, Managing Director

Accepted and confirmed

as of the date first set

forth above:

 

CORNING INCORPORATED         By: /s/ Robert Vanni   Authorized Signatory  
Name:  Robert Vanni, Assistant Treasurer  

 

CORNING INCORPORATED - 2013 Form 10-K12

 



SCHEDULE A      Form of Supplemental Confirmation

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

[_______], 20[__]

 

To: Corning Incorporated         [________________]         [________________]  
      Attention: [Title of contact]       Telephone No.: [____________]      
Facsimile No.: [____________]    

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Corning Incorporated, a New York corporation (“Counterparty”)
on the Trade Date specified below. This Supplemental Confirmation is a binding
contract between JPMorgan and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

 

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of October 31, 2013 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.     2. The
terms of the Transaction to which this Supplemental Confirmation relates are as
follows:    

Trade Date: [__________], 20[__] Forward Price Adjustment Amount: USD [___]
Calculation Period Start Date: The [__]th Scheduled Trading Day immediately
following the Trade Date. Scheduled Termination Date: The [__]th Scheduled
Trading Day immediately following the Trade Date. First Acceleration Date: The
[__]th Scheduled Trading Day immediately following the Trade Date. Prepayment
Amount: USD [___] Prepayment Date: [__________], 20[__]

 

CORNING INCORPORATED - 2013 Form 10-K A-1

 



Initial Shares: [___] Shares; provided that if, in connection with the
Transaction, JPMorgan is unable, after using commercially reasonable efforts, to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that JPMorgan is able to so borrow or otherwise acquire provided further
that (i) if the Initial Shares are reduced as provided in the preceding proviso,
then JPMorgan shall use commercially reasonable efforts to borrow or otherwise
acquire an additional number of Shares equal to the shortfall in the Initial
Shares delivered on the Initial Share Delivery Date and shall deliver such
additional Shares as promptly as practicable, and all Shares so delivered shall
be considered Initial Shares, and (ii) if fewer than [same number as above]
Initial Shares are so delivered in the aggregate on or prior to the second
Exchange Business Day following the Initial Share Delivery Date, then (A) the
Prepayment Amount shall be reduced by an amount equal to (x)(I) [same number as
above] minus (II) the aggregate number of Initial Shares so delivered on or
prior to such second Exchange Business Day multiplied by (y) USD [insert closing
price on the Trade Date] divided by (z) [  ], and (B) JPMorgan shall return to
Counterparty on such second Exchange Business Day the amount by which the
Prepayment Amount is so reduced. All Shares delivered to Counterparty in respect
of the Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.
Initial Share Delivery Date: [__________], 20[__] Ordinary Dividend Amount: For
any Dividend before the Termination Date, USD [___] per Share For any Dividend
after the Termination Date, USD 0.00 per Share Scheduled Ex-Dividend Dates:
[__________] Maximum Stock Loan Rate: 400 basis points per annum Initial Stock
Loan Rate: 60 basis points per annum Maximum Number of Shares: [___]1 Shares
Floor Price: USD 0.01 per Share Contract Fee: USD [___] Termination Price: USD
[___] per Share Excluded Days: November 29, 2013 and December 24, 2013.
Additional Relevant Days: The [___] Exchange Business Days immediately following
the Calculation Period. Reserved Shares: Notwithstanding anything to the
contrary in the Master Confirmation, as of the date of this Supplemental
Confirmation, the Reserved Shares shall be equal to [___] Shares.

 

1 To be approximately 50% of the total number of Shares outstanding on the Trade
Date.

 

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to Section
6(b)(xv) of the Master Confirmation.     4. This Supplemental Confirmation may
be executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Supplemental
Confirmation by signing and delivering one or more counterparts.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

  Very truly yours,       J.P. MORGAN SECURITIES LLC, as agent for JPMorgan
Chase Bank, National Association         By:   Accepted and confirmed Authorized
Signatory as of the Trade Date: Name:        

CORNING INCORPORATED         By:     Authorized Signatory   Name:    

 

CORNING INCORPORATED - 2013 Form 10-K A-2

 



SCHEDULE B     Form of Certificate Of Rule 10B-18 Purchases

 

[Letterhead of Counterparty]

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

383 Madison Avenue

5th Floor

New York, New York 10172

 

Re: Uncollared Accelerated Share Repurchase

 

Ladies and Gentlemen:

 

In connection with our entry into the Master Confirmation, dated as of October
13, 2013, between J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch, and Corning Incorporated, a New York
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

 

Number of Shares: __________________

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours,       CORNING INCORPORATED         By:     Authorized
Signatory   Name:    

 

CORNING INCORPORATED - 2013 Form 10-KB-1

 



ANNEX A     Counterparty Settlement Provisions

 

1.The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency: USD Settlement Method Election: Applicable; provided that
(i) Section 7.1 of the Equity Definitions is hereby amended by deleting the word
“Physical” in the sixth line thereof and replacing it with the words “Net Share”
and  (ii) the Electing Party may make a settlement method election only if the
Electing Party represents and warrants to JPMorgan in writing on the date it
notifies JPMorgan of its election that, as of such date, the Electing Party is
not aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party: Counterparty Settlement Method Election Date: Subsequent to the
expiration of the Settlement Valuation Period, the earlier of (i) the date on
which Counterparty is able to make the representation and warranty required for
such election, as provided under “Settlement Method Election”, and (ii) the 45th
calendar day following the conclusion of the Settlement Valuation Period.
Default Settlement Method: Cash Settlement Forward Cash Settlement Amount: An
amount equal to (a) the Number of Shares to be Delivered, multiplied by (b) the
Settlement Price. Settlement Price: An amount equal to the sum of the average of
the VWAP Prices for the Exchange Business Days in the Settlement Valuation
Period, plus USD 0.01, subject to Valuation Disruption as specified in the
Master Confirmation (in each case, plus interest on such amount during the
period beginning with the commencement of the Settlement Valuation Period and
ending with the Cash Settlement Payment Date at the rate of interest for
Counterparty’s long term, unsecured and unsubordinated indebtedness, as
determined by the Calculation Agent). Settlement Valuation Period: A number of
Scheduled Trading Days selected by JPMorgan in its reasonable discretion by
notice to Counterparty on or prior to the second Schedule Trading Day prior to
the last Scheduled Trading Day thereof, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date. Cash
Settlement: If Cash Settlement is applicable, then Buyer shall pay to JPMorgan
the absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date. Cash Settlement Payment Date: The Exchange Business Day
immediately following the date of Counterparty’s Settlement Method Election or,
if no election is made, the Settlement Method Election Date. Net Share
Settlement Procedures: If Net Share Settlement is applicable, Net Share
Settlement shall be made in accordance with paragraphs 2 through 7 below.

 

2.Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 101% (in the case of Registered Settlement Shares) or 105% (in
the case of Unregistered Settlement Shares) of the absolute value of the Forward
Cash Settlement Amount, with such Shares’ value based on the value thereof to
JPMorgan (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

 

3.Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

 

(a)a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to JPMorgan, in such quantities as JPMorgan shall reasonably have
requested, on or prior to the date of delivery;

 

(b)the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to JPMorgan;

 

(c)as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
JPMorgan, in its discretion; and

 

(d)as of the date of delivery, an agreement (the “Underwriting Agreement”) shall
have been entered into with JPMorgan in connection with the public resale of the
Registered Settlement Shares by JPMorgan substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to JPMorgan, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

 

CORNING INCORPORATED - 2013 Form 10-K  Annex A-1

 



4.If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

 

(a)all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

 

(b)as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for similar size of private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation;

 

(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
JPMorgan, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all reasonable fees and actual, documented out-of-pocket
expenses of JPMorgan (and any such Affiliate) in connection with such resale,
including, without limitation, all reasonable fees and actual, documented
out-of-pocket expenses of counsel for JPMorgan, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

 

(d)in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

 

5.JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by JPMorgan, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If Counterparty is
prohibited by law or by contract from disclosing all material information known
to Counterparty with respect to Counterparty and the Shares to any potential
purchasers of such Settlement Shares, then the sale of such Settlement Shares
shall not be required to commence or may be suspended until Counterparty is able
to so disclose such information. If the proceeds of any sale(s) made by
JPMorgan, the Selling Agent or any underwriter(s), net of any fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.

 

6.If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.

 

7.Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

 

CORNING INCORPORATED - 2013 Form 10-K  Annex A-2

 



A – B   Where A = the number of authorized but unissued shares of Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and     B + the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

 

“Reserved Shares” means initially, 115,000,000 Shares. The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.

 

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.

 

CORNING INCORPORATED - 2013 Form 10-K  Annex A-3

 